Order entered September 24, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00376-CR

                               FREDRICK CARSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 203rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-54167-P

                                           ORDER
           The Court ORDERS court reporter Lisabeth Kellett to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit nos. 96 and 101, CDs.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Lisabeth Kellett, official court reporter, 203rd Judicial District Court, and to counsel for all

parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE